 460DECISIONSOF THE NATIONALLABOR RELATIONS BOARDUnited Union of Roofers,Waterproofers and AlliedWorkers, Local UnionNo. 2, AFL-CIOandConstruction and General Laborers Local 660,affiliatedwith Laborers International Union ofNorth America,AFL-CIO andWMB IndustrialServices,Inc. and General Motors Corporationand R &M ToolCompany and AlternativeTechnologies,Inc. Case 14-CD-800August 31, 1989DECISION AND DETERMINATION OFDISPUTEBY CHAIRMAN STEPHENS AND MEMBERSCRACRAFT AND DEVANEYThe charge in this Section 10(k) proceeding wasfiled February 28, 1989, by Laborers Local 660, al-leging that the Respondent Roofers Local 2 violat-ed Section 8(b)(4)(D) of the National Labor Rela-tionsAct by engaging in proscribed activity withan object of forcing WMB Industrial Services, Inc.,the Employer, to assign certain work to employeesrepresented by Roofers Local 2 rather than to em-ployees represented by Laborers Local 660. Thehearing was held March 23, 1989, before HearingOfficer Lynette K. Zuch.The National Relations Board has delegated itsauthority in this proceeding to a three-memberpanel.The Board affirms the hearing officer's rulings,finding them free from prejudicial error. On theentire record, the Board makes the following find-ings.1. JURISDICTIONThe Employer, WMB Industrial Services, Inc., isa Missouri corporation engaged in the nonretail in-stallationof specialty waterproofing and coatingproducts at jobsites located in the metropolitan St.Louis,Missouri area. The Employer commencedoperations January 1, 1989, and will annually per-form services valued in excess of $50,000 for cus-tomers, each of which meets other than a solely in-direct standard for the assertion of the Board's ju-risdiction.The parties stipulate, and we find, thatthe Employer is engaged in commerce within themeaningof Section 2(6) and (7) of the Act and thatRoofers Local 2 and Laborers Local 660 are labororganizationswithin themeaningof Section 2(5) ofthe Act.II.THE DISPUTEA. Background and Facts of DisputeGeneral Motors has contracted WMB to performroof repairs at the General Motors plant in Wentz-ville,Missouri.WMB's repair procedure involvesapplyingmembranesealingandwaterproofingproducts, known asBelzonaproducts,at expansionjoints, drains, flashing, and splits on the roof. Theproducts applied by WMB are purchased by Gen-eralMotors directly from Ralph Smith, doing busi-nessasR & M Tool. WMB has a collective-bar-gaining agreementwith the Laborers and has as-signed the roof repair work to its employees whoare represented by the Laborers.On February 23, 1989, a dispatcher informedGeneral Motors Technical Supervisor Savoy SmiththatRoofersRepresentative Paul Ferguson hadtelephoned and stated thatunlessRalph Smithcalled him back within one-half hour there wouldbe pickets at General Motors. Ralph Smith calledFerguson, as didWilliam Boyce, the owner ofWMB, who was informed by Savoy Smith thatWMB would have to leave the jobsite due to Fer-guson's threat.Ferguson stated to Boyce thatWMB was doing the Roofers' work and wouldhave to remove itself from the jobsite or Fergusonwould set up a picket line. Ferguson agreed, how-ever, thatWMB could continue to work on theskylights on the General Motors roof, which theRoofers did notclaim.WMB discontinued its workon the General Motors roof, except for the repairsto the skylights.The following day Ferguson and two other rep-resentativesof the Roofers met with Savoy Smith,Boyce, and Ralph Smith at the General Motors fa-cility.At that meeting, Ferguson asserted that theflashings, expansion joints, roof drains, and bodysplitswere the Roofers' work, and stated that ifWMB went back to work on those areas the Roof-ers would picket. Boyce testified that Ferguson fur-ther stated that the way to resolve the problemwas for "us to get off the job and let Local 2 comeand do it." Ralph Smith also testified that Fergusonindicated he wanted to see a contract betweenGeneral Motors and the Roofers.B.Work in DisputeThe disputed work involves the application ofmembrane sealing andwaterproofing products atexpansionjoints, drains, flashing, and splits on theroof of the General Motors plant in Wentzville,Missouri.1C. Contentionsof thePartiesThe Employer and the Laborers contend thatthere is reasonable cause to find a violation of Sec-'Although the disputed work as described in the notice of hearing alsoincluded the application of the membrane sealing and waterproofingproducts on the gutters, counsel for the Laborers and for the Roofersagreed at the hearing that work on gutters was not involved in the cur-rent dispute296 NLRB No. 63 ROOFERS LOCAL 2 (WMB INDUSTRIAL SERVICES)461tion 8(b)(4)(D) of the Act and that the work shouldbe awarded to employees representedby the La-borers based on provisions of the collective-bar-gaining agreement between the Employer and theLaborers; employer preference; relative skills andsafety; industry practice; and economy and efficien-cy ofoperations.The Roofers contends that there is no reasonablecause to find a violation of Section 8(b)(4)(D) ofthe Act. Although itclaimsthe disputed work, theRoofers takes no position with respect to theaward of the work.GeneralMotors contends that there exists rea-sonablecause to find a violation of Section8(b)(4)(D) of the Act, but takes no position con-cerning the award of the work in dispute.R & M Tool contends that there is reasonablecause to find a violation of Section 8(b)(4)(D) ofthe Act, and concurs with the Employer and theLaborers that the disputed work should be award-ed to the employees represented by the Laborers.D. Applicability of theStatuteBefore the Board may proceed with a determina-tion of the dispute pursuant to Section 10(k) of theAct, it must be satisfied that there is reasonablecause to believe that Section 8(b)(4)(D) has beenviolated and that the parties have not agreed upona method for the voluntary adjustment of the dis-pute.The record clearly indicates that on February 23,1989,aRoofers representative spokewith theowner of WMB, claimed the roof repair workbeing performed at the General Motors jobsite byWMB employees represented by the Laborers, andthreatened to picket the job. The next day Roofersrepresentativesmet with representatives of WMB,General Motors, and R & M Tool. Again, a Roof-ers representative claimed the disputed work andthreatened to picket.Based on the foregoing, we find that an object ofthe Roofers' threats was to force or require thatthe roofing work beassignedto employees repre-sented by the Roofers. We therefore find reasona-ble cause to believe that a violation of Section8(b)(4)(D) has occurred. The parties have stipulat-ed that there exists no agreed-upon method for vol-untary adjustment of the dispute within the mean-ing of Section10(k) of the Act. Accordingly, wefind that the dispute is properly before the Boardfor determination.E.Merits of the DisputeSection 10(k) requires the Board to make an af-firmative award of disputed work after consideringvarious factors.NLRB v. Electrical Workers IBEWLocal 1212 (Columbia Broadcasting),364 U.S. 573(1961). The Board has held that its determination ina jurisdictional dispute is an act of judgment basedon common sense and experience,reached by bal-ancing the factors involved in a particular case.Machinists Lodge 1743 (J. A. Jones Construction),135 NLRB 1402 (1962).The following factors are relevant in making thedeterminationof thedispute.1.Certification and collective-bargainingagreementsNeither Union has been certified by the Board asthe collective-bargaining representative of the em-ployees of WMB. Accordingly, this factor is nothelpful in determining the dispute.WMB is an independent signatory to the collec-tive-bargaining agreement between the Site Im-provement Association and Laborers Local 660,which recognizes the Laborers as the exclusiverepresentative of all building and construction la-borers in WMB's employ. Article IV of the agree-ment identifies the exclusive jurisdiction of the La-borers to include,inter alia:(s)All common and semi-skilled labor inconnectionwith building and constructionwork,allmaterial handling and helping andtending of building and construction crafts,and the handling of all tools, working equip-ment and appliances for the performance ofthese functions.WMB does not have a collective-bargainingagreementwith theRoofers.Based on the above, we find that the factor ofcollective-bargaining agreements favors an awardof the work in dispute to WMB's employees repre-sented by the Laborers.2.Company preference and past practiceWilliam Boyce, president of WMB, testified thathe prefersto assignthe disputed work to the La-borers. Although at the February 24, 1989 meetingBoyce offered to hire two workers from the Roof-ers' hiring hall, he testified that he made the offerbecause he felt his livelihood was threatened andthat he also intended to keep the WMB employeesrepresented by the Laborers on the job.WMB was incorporated in January 1989 and en-tered into its collective-bargaining agreement withthe Laborers in February 1989. Boyce previouslyhad been in businessas TidyPool and Spa, usingessentially the same process as that utilized byWMB, but employing different employees, whowere not represented by any union. AlthoughWMB's limited past practice provides little assist- 462DECISIONS OF THENATIONALLABOR RELATIONS BOARDance in resolving the current dispute,we find basedon the expressed preference of its president thatthis factor favors an award of the work in disputeto employees represented by the Laborers.3.Area practiceBoyce testified thatWMB employees have per-formed roof repairs at the Monsanto,Tetro Plas-tics,Southwestern Bell, andMallinkrodt plants,and that atthe TetroPlastics plant it used the samematerials and process as those applied on the Gen-eralMotors roof. Ralph Smith testified that Gener-alMotors employees had also applied Belzonaproducts to repair the concrete roof of the car car-rierwash basin.Ralph Smith,Boyce,and LaborersBusinessManager Roger Pryor stated that theyknew of no roofing contractors or other companiesperforming roof repairs that utilized these products.Accordingly,we find that this factor favors anaward to WMB's employees represented by the La-borers.4.Relative skillsRalph Smith testified that the roofsealing andwaterproofing process performed byWMB in-volves applying a primer material,laying out rein-forcing sheeting resembling mosquito netting, andpainting on two coats of a flexible rubber materialwith a thick toothpaste-likeconsistency.RalphSmith further testified that this process is very dif-ferent from the tar and felt method used by con-ventional roofing companies.Boyce testified that 2to 3 weeks of on-the-job training are required foremployees to become skilled in the application ofthe materials,which entails the use of scrapers, chi-sels,hammers,paint brushes, rags, and buckets.Boyce testified that the WMB employees represent-ed by the Laborers do excellent work, and GeneralMotors Shift Manager Donald Bockerstette testi-fied that the work performed by WMB employeeshas been satisfactory.The Roofers did not presentevidence at the hearing and therefore did not dem-onstrate that the employees they represent possessthe skills needed to perform the disputed work.Accordingly,we find that this factor favors anaward of the disputed work to the WMB employ-ees representedby the Laborers.5.Economy and efficiency of operationsBoyce testified thatusing laborersto perform thedisputed work increases efficiency because "[t]heyknow what they are doing"and because the twolaborers employed by WMB have the flexibility toapply the Belzona products on a variety of jobs, in-cluding repairs on roofs and tanks as well as insidethe plant.Bockerstette also testified that GeneralMotors wishes to retain its option to use eitherWMB or a conventional roofing company becauseeach process is, respectively,appropriate and effi-cient on different jobs.We find that this factorfavors an award of the disputed work to the WMBemployees represented by the Laborers.ConclusionsAfterconsidering all the relevant factors, weconclude that employees represented by the Labor-ers are entitled to perform the work in dispute. Wereach this conclusion relying on the collective-bar-gaining agreement;company preference;area prac-tice;relative skills; and economy and efficiency ofoperations.Inmaking this determination,we are awardingthe work to employees represented by the Labor-ers, not to that Union or its members.The determi-nation is limited to the controversy that gave riseto this proceeding.DETERMINATION OF DISPUTEThe National LaborRelations Board makes thefollowing Determination of Dispute.1.Employees of WMB Industrial Services, Inc.,represented by Construction and General LaborersLocal 660, affiliated with LaborersInternationalUnion of North America, AFL-CIO are entitled toperform the application of membrane sealing andwaterproofing products at expansion joints, drains,flashing, and splits on the roof of the GeneralMotors plant in Wentzville,Missouri.2.United Union of Roofers, Waterproofers andAlliedWorkers, Local Union No. 2, AFL-CIO isnot entitled by means proscribed by Section8(b)(4)(D) of the Act to force WMBIndustrialServices, Inc. to assign the disputed work to em-ployees represented by it.3.Within 10 days from this date, United Unionof Roofers,Waterproofers and AlliedWorkers,Local Union No. 2, AFL-CIO shall notify the Re-gional Director for Region 14 in writing whether itwill refrain from forcing the Employer,by meansproscribed by Section 8(b)(4)(D), to assign the dis-puted work in a manner inconsistent with this de-termination.